        Case 1:18-cv-02795-CKK Document 12 Filed 01/07/19 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA,

       Plaintiff,
                                                  Civil Action No. 18-cv-2795-CKK
v.

$37,564,565.25 in ACCOUNT NUMBER
XXXXXXXX9515 AT MORGAN STANLEY,
IN THE NAME OF ANICORN LLC,

$21,113.21 in ACCOUNT NUMBER
XXXXXX9537 AT WELLS FARGO, N.A., IN
THE NAME OF ARTEMUS GROUP, LLC,

$25,002,568.63 in ACCOUNT NUMBER
XXXXXX1078 AT CITIBANK, IN THE
NAME OF HIGGINBOTHAM LAW P.C., and

$11,314,205.00 in ACCOUNT NUMBER
XXXXXX9974 AT CITIBANK, IN THE
NAME OF HIGGINBOTHAM LAW P.C.,

       Defendants in rem.

PRAKAZREL MICHEL, an individual residing
at 4690 Long Key Lane, Coconut Creek,
Florida, 33073,

ANICORN, LLC, a Delaware limited liability
company with its place of business at 4690
Long Key Lane, Coconut Creek, Florida,
33073, and

ARTEMUS GROUP, LLC, a Delaware limited
liability company with its place of business at
4690 Long Key Lane, Coconut Creek, Florida,
33073,

       Claimants.


                         VERIFIED CLAIM OF ANICORN, LLC
            Case 1:18-cv-02795-CKK Document 12 Filed 01/07/19 Page 2 of 4




       Pursuant to 18 U.S.C. § 983(a)(4)(A) and Rule G(5)(a) of the Supplemental Rules for

Admiralty or Maritime Claims and Asset Forfeiture Actions of the Federal Rules of Civil

Procedure, Claimant Anicorn, LLC, by and through its undersigned counsel, hereby files this

verified claim and asserts its interest and right in the defendant in rem described herein.

       1.       The specific property claimed is the defendant property identified in paragraph 3.a

of the Verified Complaint for Forfeiture in Rem (ECF No. 1), namely, $37,564,565.25 in bank

funds seized from Account Number XXXXXXXX9515 at Morgan Stanley, held in the name of

Anicorn, LLC, on March 9, 2018.

       2.       The claimant is Anicorn, LLC, a Delaware limited liability company with its place

of business at 4690 Long Key Lane, Coconut Creek, Florida, 33073.

       3.       The claimant’s interest is that Anicorn, LLC, is the lawful owner that has a lawful

possessory interest in the foregoing property. The property is not subject to forfeiture. The

Complaint fails adequately to allege that the property is the proceeds of specified unlawful activity

or was used to promote, conduct, or facilitate specified unlawful activity, and, in any event,

Anicorn, LLC, is an innocent owner of the property that did not know of the conduct or

circumstances giving rise to forfeiture.




                                                  2
        Case 1:18-cv-02795-CKK Document 12 Filed 01/07/19 Page 3 of 4




Dated: January 7, 2019                Respectfully submitted.
       Washington, D.C.
                                      s/ Barry J. Pollack
                                      Barry J. Pollack (D.C. Bar #434513)
                                      ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                        UNTEREINER & SAUBER LLP
                                      2000 K Street, N.W., 4th Floor
                                      Washington, DC 20006
                                      Telephone:      (202) 775-4500
                                      Facsimile:      (202) 775-4510
                                      Email:          bpollack@robbinsrussell.com

                                      Counsel for Claimant Anicorn, LLC




                                      3
              Case 1:18-cv-02795-CKK Document 12 Filed 01/07/19 Page 4 of 4




                                            VERIFICATION

         Pursuant to Local Civil Rule 5. l(t), I declare under penalty of perjury that the foregoing
is true and correct.

       Executed on   ---1- - .,e+.. -----\--1--+?J_.



       Me
